DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/23/2020, 10/29/2021, and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities: “the microneedle” in Lines 5 and 8-9 should be amended to “the microneedles” .
Claim 6 is  objected to because of the following informalities: “each puncture portion” in Line 13 should be amended to “each of the two puncture portions” in order for clarity and language consistency throughout the claims.
Claim 6 is objected to because of the following informalities: “a tip side of each microneedle” in Line 4 should be amended to “a tip side of each of the microneedles”.
Claim 6 is  objected to because of the following informalities: “formed being surrounded by” in Line 7 should be amended to “formed surrounded by”.
  Claim 8 is objected to because of the following informalities: “the microneedle” in Lines 5 and 9 should be amended to “the microneedles” .
Claim 8 is objected to because of the following informalities: “puncture portions” in Line 15 should be amended to “ the four puncture portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, there is a lack of antecedent basis regarding the recitation “the other” in Line 6 and the examiner suggests that it is amended to “is shorter than an other of the two puncture portions”.  
Regarding Claim 6, the recitation “both lateral directions” in Line 8  is indefinite because it is not clear how the applicant is  defining “both” directions. For examination purposes, the examiner is interpreting “both lateral directions”  as lateral directions along the axis core of the microneedles.
Regarding Claim 6, the recitation “a width between the inner surfaces gets narrower as it goes down from a tip of each puncture portion towards the central bottom surface” in Lines 12-14 is indefinite because it is not clear what “it” refers to. For examination purposes, the examiner is interpreting the recitation to mean  “a width between the inner surfaces gets narrower as the width goes down from a tip of each puncture portion towards the central bottom surface”.  
Regarding Claim 6, there is a lack of antecedent basis for “the angle” in Line 12.
Regarding Claim 8, the recitation “a width between the inner surfaces gets narrower as it goes down from tips of the puncture portions towards the central bottom surface” in Lines 14-15 because it is not clear what “it” refers to. For examination purposes, the examiner is interpreting this recitation as “a width between the inner surfaces gets narrower from tips of the puncture portions towards the central bottom surface”.
Regarding claim 8, there is a lack of antecedent basis for “the other three” in Line 7  and “the angle” in Line 13.
Claims 7 and 9 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and Claim 8 are rejected as being unpatentable under 35 U.S.C 103 over Kato et al. (US 20170368322 A1)  in view of Ueno et al. (US 20200306517 A1).  

Regarding Claim 6, Kato et al. teaches a microneedle array (10, Figure 3) comprising: a plurality of frustoconical tapering microneedles (72, see Figure 13 and [0107] as well as Figure 3 for illustrative purposes) made of resin (see [0073]), the microneedles standing and being disposed in a dispersion state on a mount (11, Figure 13) having a flat plate state (see Fig. 13 illustrating 11 as flat and [0052]), wherein at a tip side (top of 72, see Figure 13) of each microneedle two puncture portions (puncture portions, see Figure 13 below) facing each other are provided (see Figure 13) the two puncture portions each have a part of a side surface (side surface, Figure 13 below) of the microneedle as an outer surface (S7, Figure 13), one of the two puncture portions is shorter than the other (see Figure 13, illustrating the heights of the puncture portions are different, and 112(b) rejection above), a housing section  (13, see Figure 13), capable of holding a drug (14, Figure 13 and [0055])  is formed being surrounded by inner surfaces (inner surfaces of each puncture portion, see Figure 13) of the two puncture portions facing each other (see Figure 13 below), the housing section opens toward the tip side (see Figure 13 illustrating 13 opening towards the tip side) and both lateral directions (see side openings of 13 to the left and the right of the tip side, see Figure 13  and 112(b) rejection above) along an axis core (see central longitudinal axis of 72, see Figure 13 and A in Figure 2 for illustrative purposes) of the microneedle (72, Figure 13) and the housing section (13, see Figure 13 and [0107]) has at a bottom end a central bottom surface (central bottom surface, see Figure 13 below) being in parallel with an upper surface (S1, Figure 13 and [0107]) of the mount (11, Figure 13 and [0107]), further wherein the inner surfaces (inner surfaces of each puncture portion, see Figure 13) facing each other (see Figure 13 illustrating the inner surfaces facing each other) and forming the housing section (13, see Figure 13 and [0107])  each have a downward slope (see Figure 13 showing that the inner surfaces have a downward slope as a result of the inner surfaces forming 13) and a width (see W1 and W2 in Figure 13 below) between the inner surfaces gets narrower as it goes down from the tips of the puncture portions towards the central bottom surface (see Figure 13 below showing the width decreasing, with W2 greater than W1, and see 112(b) rejection above).

[AltContent: arrow][AltContent: textbox (side surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (W1)][AltContent: arrow][AltContent: textbox (W2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (puncture portions)]
    PNG
    media_image1.png
    763
    823
    media_image1.png
    Greyscale
Annotated Figure 13
[AltContent: textbox (central bottom surface)]

However, Kato et al. does not teach the angle of the downward slope is within a range of 1 to 15 degrees.
Ueno et al. teaches a microneedle array (1M, Figure 1) comprising: a plurality of frustoconical tapering microneedles (3, Figure 1), the microneedles standing and being disposed in a dispersion state on a mount having a flat plate state (2, Figure 1), wherein an inner surface (31, Figure 7) of the microneedle (3, Figure 7) has a downward slope (see Figure 7), the angle (θ1, Figure 7) of the downward slope is within a range of 1 to 15 degrees (see [0028] where θ1 can be between 2.5 and 15 degrees).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle of the downward slope taught by Kato et al.  to be between 2.5 and 15 degrees as taught by Ueno et al. for reducing pain when piercing the skin to facilitate the delivery of the agent (see [0028]). Further, Kato teaches that modifications to the receiving section may be made. (see [0110]).

Regarding Claim 8, Kato et al. teaches a microneedle array (10, Fig. 3) comprising: a plurality of microneedles (12, see Figure 11 and Figure 3 for illustrative purposes) made of resin (see [0073]), the microneedles standing and being disposed in a dispersion state on a mount (11, Figure 11) having a flat plate state (see Fig. 11 illustrating 11 having a flat plate state and [0052] ),wherein at a tip side of each microneedle (top of 12, see Figure 11) four puncture portions (puncture portions, see Figure 11 below) are provided at positions where the microneedle is evenly divided into four (see microneedle 12 divided into four puncture portions, see Figure 11 below and [0103]), the four puncture portions each have a part of a side surface (side surface, see Figure 11 below) of the microneedle as an outer surface (S3, Figure 11),  at least one of the four puncture portions has a different height from the other three puncture portions (see Figure 11 below illustrating PP1 having a larger height than PP2, PP3 and PP4 as well as 112(b) rejection above), a housing section (see 53,  Figure 11 and [0103]) capable of holding a drug (see 14 in Figure 11) is formed among the four puncture portions (puncture portions, see Figure 11 below), the housing section (see 53, Figure 11 and [0103]) opens towards the tip side (see Figure 11 illustrating the housing 53 opening towards the top of 12) and lateral directions (see side openings of 53 to the left and the right of the tip side, see Figure 11) along an axis core (see central longitudinal axis of 12, see Figure 11 and A in Figure 2 for illustrative purposes) of the microneedle (see 12, Figure 11), and the housing section (see 53, Figure 11 and [0103]) has a bottom end a central bottom surface (central bottom surface, see Figure 11 below and [0103]) being in parallel with an upper surface (see S1, Figure 11 and [0103]) of the mount (see 11, Figure 11 and [0103]), further wherein inner surfaces (inner surfaces of each puncture portion, see Figure 11) facing each other ( see Figure 11 illustrating the inner surfaces facing each other) of the four puncture portions (puncture portions, see Figure 11 below) forming the housing section (see 53, Figure 11 and [0103]). 

Annotated Figure 11

    PNG
    media_image2.png
    714
    841
    media_image2.png
    Greyscale


 However, in the embodiment of Figure 11,  Kato et al. does not teach frustoconical tapering microneedles, four puncture portions in a circumferential direction, a width between the inner surfaces gets narrower as it goes down from the tips of the puncture portion towards the central bottom surface, or the inner surfaces each have a downward slope, the angle of the downward slope within a range of 1 to 15 degrees.

However, Figure 12 of Kato et al. teaches puncture portions in a circumferential direction and Figure 13 teaches frustoconical tapering microneedles and the width between the inner surfaces gets narrower as it goes down from the tips of the puncture portion towards the central bottom surface.

It would have been obvious to one of ordinary skill in the art to modify the shape of the embodiment of Figure 11 of Kato et al. to have the column base of Figure 12 of Kato et al. and the shape of the top of the projection to be conical as taught in Figure 13 of Kato et al. because Kato et al. teaches that modifications may be made to the shape of the puncture portion (see [0097] and [0108]); hence, the shapes are art effective equivalent shapes that would yield the same result and modify the shape of the receiving section in Figure 11 of Kato et al. such that the width between the inner surfaces gets narrower as the width goes down from the tips of the puncture portions towards the central bottom surface as taught  in Figure 13 of Kato et al. (see [0110]) because Kato et al. teaches that the size of the receiving section can be increased or decreased depending on drug dosage (see [0058]). Further, it has been held that combining  embodiments disclosed adjacent to each other in a prior art reference does not require a leap of inventiveness and involves only routine skill in the art.

The modified embodiment of Kato et al. does not teach  the angle of the downward slope is within a range of 1 to 15 degrees.

Ueno et al. teaches a microneedle array (1M, Figure 1) comprising: a plurality of frustoconical tapering microneedles (3, Figure 1), the microneedles standing and being disposed in a dispersion state on a mount having a flat plate state (2, Figure 1), wherein an inner surface (31, Figure 7) of the microneedle (3, Figure 7) has a downward slope (see Figure 7), the angle (θ1, Figure 7) of the downward slope is within a range of 1 to 15 degrees (see [0028] where θ1 can be between 2.5 and 15 degrees).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle of the downward slope taught by Kato et al.  to be between 2.5 and 15 degrees as taught by Ueno et al. for reducing pain when piercing the skin to facilitate the delivery of the agent (see [0028]). Further, Kato teaches that modifications to the receiving section may be made. (see [0110]).

Claim 7 and Claim 9 are rejected as being unpatentable under 35 U.S.C 103 over Kato et al. (US 20170368322 A1)  in view of Ueno et al. (US 11,129, 974 B2) in view of Shiomitsu et al.  (US 20090131887 A1).

Regarding claim 7,  Kato et al. in view of Ueno et al. does not teach that the tips of the puncture portions are flat or are formed parallel with the upper surface of the mount.  However, Shiomitsu et al. teaches a microneedle array (see Figure 5C) having a tip portion that is flat (see tips of microneedles in Figure 5C) and are formed in parallel with the upper surface of the mount (see the bottom of substrate in Figure 5C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle array taught by Kato et al. in view of Ueno et al. by making the tips of the two puncture portions flat and parallel to the surface of the mount so that the breakage of the tips would be prevented with the needle is stabbed into the skin as taught by Shiomitsu et al. (see [0122]). Further, Kato et al. teaches that modifications to the shape of the microneedle can be made (see [0097]). 

Regarding claim 9,  Kato et al. in view of Ueno et al.  teaches that the tips of the four puncture portions are flat (see Figure 11 where S4 is smooth or flat) but does not teach that they  are formed parallel with the upper surface of the mount.  However, Shiomitsu et al. teaches a microneedle array (see Figure 5C) having a tip portion that is flat (see tips of microneedles in Figure 5C) and are formed in parallel with the upper surface of the mount (see the bottom of substrate in Figure 5C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle array taught by Kato et al. in view of Ueno et al. by making the tips of the four puncture portions parallel to the surface of the mount so that the breakage of the tips would be prevented with the needle is stabbed into the skin as taught by Shiomitsu et al. (see [0122]). Further, Kato et al. teaches that modifications to the shape of the microneedle can be made (see [0097]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA ABDURRAZZAK SODAGER whose telephone number is (571)272-6106. The examiner can normally be reached Monday-Friday 8:30 AM to 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASMA ABDURRAZZAK SODAGER/Examiner, Art Unit 3783            

/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783